DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-20 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “part-recognition” in claims 10, 12, 15-16 and18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 12, 14, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 14, the limitation “…the manufacturing tool comprises a pickup tool and a welder”; however, “a welder” is a person/operator who can process the welding, which cannot be the part of the manufacturing tool.  For examination purpose, such term/limitation use as “a weld”.  Applicant may stating on the record what by amend the claim or explain such the claim limitation related.
Claims 10, 12, 15-16 and 18, the limitation “Part-recognition system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of detect and determine the characteristics of the shoe part and executes computer instructions is performed by “part-recognition system”.  The specification in Par [0045], describe the “part-recognition system” is a system which includes a software (computing system) and a hardware (camera).  As would be recognized by those of ordinary skill in the art, the term 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10, 12, 15-16 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 As described above, the disclosure does not provide adequate structure to perform the claimed function of determine and detect. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipate by Sergio et al. (US 5,781,951).
Regarding claims 1, 10, 18 and 20, Sergio discloses automated assembly of shoe parts (column 6, lines 5, the soles are place automatically), the method comprising: 
detecting, using a part-recognition system, at least one characteristic of a first and a second shoe part (Fig. 3, column 3, lines 9-13,   detect the  outline 30a of the sole 30 and outline 60a of the upper 60 by means of the camera 17, 117 and 217). 
 determining an identity and/or an orientation of the first and the second shoe part based on the at least one characteristic (column Fig. 3, Fig. 6, column 5, 3, lines 8-13, column 6, lines 42-45,  the camera 17, 17 and 217  detect the orientation of the sole 30 and the upper 60);  

a manufacturing tool (Fig. 1) is automatically transferring the first shoe part onto a second shoe part for assembly (Abstract, Fig. 6, column 6, lines 1 -12, the sole 30 and  the upper 60  placed or convey either manually or automatically .
  
Regarding claims 2, 11 and 19, Sergio discloses and the manufacturing tool comprises a part- pickup tool adapted to generate a pickup force (column 4, line 66-column 5,  line 35, equipped with means for gripping, and/or clamping and/or orientating the sole (such as clamps, suckers, box-like holders) aimed at positioning the sole in the stations).
Regarding claims 3 and 12, Sergio discloses the part-recognition system comprises at least one camera connected to a computing device (Fig. 1 , Fig. 6, column 3, lines 9-12,column 6, lines 12-13,  a video camera 17, connected with a monitor 18).  
Regarding claim 4 and 14,   Sergio discloses the manufacturing tool comprises a part-pickup tool and a welder (column 5, lines 29-34, the conveyors 9, 20, there are trailer means equipped with means for gripping, clamping and orientating the sole 30).

Regarding claims 5 and 13, Sergio discloses the at least one characteristic comprises an outline of the first shoe part (the outline 30a of the sole 30).  
Regarding claims 6 and 15, at least the identity of the first shoe part is determined (column 5, lines 35-38, column 6, lines 42-45, Fig. 3,  the camera 17, 117 or 217 pick-up the image and define the orientation of the outline of the sole 30 and the outline of the  upper 60).

Regarding claims 8 and 17, Sergio discloses attaching the first shoe part to the second shoe part (Abstract, column 5, lines 47-67, the sole 30 mounted on the upper 60. Glue is applied to the surface of the upper 60 that is intended for attaching of the sole 30).  
Regarding claim 9, Sergio discloses the first shoe part comprises a shoe upper or a portion thereof (abstract, upper surface of the sole along a path that is adjusted and that follows the border of the sole and/or the sole 30 and the upper 60 has upper side/topside which is not contact with the glue).
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 4,769,866)- Williams related to machines to perform operations on a footwear upper assembly, a transfer machine that includes an activator arm assembly, and a gripper assembly rotatable and pivotally connected to one end of the activator arm assembly. The gripper assembly includes a pair of fingers with a gripper jaw pivotally secured to each of the fingers. The pair of fingers are movable toward and away from each other respectively to grasp and release the footwear upper assembly.
(US 5,768,732)-Blanc related to a device comprising a conveyor designed to transport trays some of which have lasts covered with uppers and soles. The claimed device comprises: a table having several tracks perpendicular to the conveyor and each track is provided with a device for transferring a tray between the conveyors.
(US2003/0110582)-Torielli related to handling and transferring lasts supports the application of the upper and the sole, for assembling shoes. A plurality of rotating units and is designed so that it can be used both with human operators and with automatic and/or semiautomatic machines.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119